Citation Nr: 0501385	
Decision Date: 01/18/05    Archive Date: 02/07/05

DOCKET NO.  03-14 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York




THE ISSUE

Entitlement to an increased initial rating for the service-
connected post-traumatic stress disorder (PTSD) evaluated as 
10 percent disabling beginning on July 22, 2002 through May 
4, 2003, and as 30 percent disabling beginning on May 5, 
2003.  




ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel







INTRODUCTION

The veteran served on active duty from August 1968 to April 
1970.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2002 RO decision that granted service-
connection and assigned an initial 10 percent evaluation for 
PTSD.  

In March 2004, the RO assigned an increased rating of 30 
percent for the service-connected PTSD, effective on May 5, 
2003.  

The Board notes that, in an August 2004 statement, the 
veteran waived RO consideration of additional records and 
evidence submitted at that time.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The service-connected PTSD currently is shown to have 
been productive of a disability picture that more nearly 
approximates that of occupational and social impairment with 
reduced reliability and productivity and inability to 
establish and maintain effective work and social 
relationships since the initial date of claim; however, 
findings of occupational and social impairment with 
deficiencies in most areas and an inability to establish and 
maintain effective relationships are not demonstrated.  





CONCLUSION OF LAW

The criteria for the assignment of an initial 50 percent 
rating, but not higher for the service-connected PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.130 including Diagnostic 
Code 9411 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

During the course of the veteran's appeal, the Board notes 
that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  In addition, regulations implementing VCAA were 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2003).  

The Act and the implementing regulations eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  

The Act also requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

In the March 2003 Statement of the Case and the July 2002 and 
January 2004 duty to assist letters, the RO has attempted to 
notify him of the evidence needed to substantiate his claim.  
The RO informed the veteran of what evidence was needed from 
him, what he could do to help with his claim, and what 
specifically VA would do to assist him.  

Thus, in the Board's opinion, the RO has notified the veteran 
of what evidence he was responsible for obtaining and what 
evidence the VA would procure.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Further, the Board notes that the veteran was accorded a VA 
examination that was completed in September 2002.  

The Board is unaware of any additional evidence that is 
available in connection with this appeal.  

Finally, noting the favorable action taken hereinbelow, the 
Board is satisfied that further discussion of whether all 
relevant evidence has been properly developed and whether 
further assistance is required to comply with the duty to 
assist is not necessary at this time.  38 U.S.C.A. § 5103A 
(West 2002).  


Entitlement to an increased rating for service-connected PTSD

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2003).  Separate rating codes identify the various 
disabilities.  Id.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  Any reasonable doubt 
regarding the degree of disability is resolved in favor of 
the veteran.  See 38 C.F.R. §§ 3.102, 4.3 (2004).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2004), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  

The Court discussed the concept of the "staging" of ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson, 12 Vet. App. at 126-28.  

The service-connected PTSD is rated, as follows:  100 
percent: Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions of hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.  

70 percent: Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

50 percent: Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.  

30 percent: Occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, and recent 
events).  38 C.F.R. § 4.130, Code 9411 (2004).  

The Global Assessment of Functioning is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  See Richard 
v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic 
and Statistical Manual of Mental Disorders (4th ed.1994).  

A GAF score of 41 to 50 is defined as denoting serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifter) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  Id.  

A score of 51 to 60 is defined as indicating moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  Id.  

A GAF score of 61 to 70 is indicative of some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, with some meaningful 
interpersonal relationships.  Id.

A score of 71 to 80 indicates that, if symptoms are present 
at all, they are transient and expectable reactions to 
psychosocial stressors with no more than slight impairment in 
social and occupational functioning.  See Carpenter v. Brown, 
8 Vet. App. 240, 242- 244 (1995).  

When examined by VA in September 2002, the veteran reported 
having persistent sleep disturbance with nightmares of 
variable frequency, intrusive thoughts, occasional 
flashbacks, hypervigilance, exaggerated startle response and 
extreme difficulty in dealing with crowds and enclosed 
spaces.  

The veteran was noted to trust only his family and one close 
friend who also was a Vietnam veteran.  He was noted to have 
close relationships with both of his children with a 
somewhat close relationship with his wife.  His mood was 
frequently irritable.  He reported a history of conflicts 
with his coworkers.  

The Axis I diagnosis was that of PTSD and alcohol abuse, in 
remission.  The examiner noted that the veteran had a mild 
degree of incapacity due to PTSD and was able to maintain 
gainful employment despite a history of interpersonal 
conflicts with coworkers.  The GAF score was that of 55.  

In this case, the veteran's recently submitted an April 2004 
lay statement from his employer at a telecommunications 
company.  The veteran's manager stated that in his eight-year 
employment history, the veteran showed no improvement in his 
ability to perform his job due to his unstable personality 
and lack of proficiency.  

The manager reported that the veteran appeared to have "much 
greater difficulty in getting along with his co-workers" and 
the veteran had to be separated from other employees on 
several occasions because the veteran posed a physical threat 
to them.  

The manager noted employee complaints that the veteran was 
"getting to be a worse threat than he was."  It was also 
noted that the veteran "still had a very difficult time 
performing his job," often forgetting to complete jobs, 
displaying impaired judgment and abstract thinking, and being 
unable to make rational decisions.  

Most significantly, the veteran's manager reported that the 
veteran was ineligible for any promotions due to his 
inadequate performance and unstable personality and that, 
without increased computer skills, the veteran might not be 
able to keep his current job.  

Also, the veteran submitted an August 2004 letter from his 
counselor at a veteran's group.  The counselor noted the 
veteran's continual attendance at weekly group therapy 
sessions and consistent demonstration of chronic PTSD 
symptoms.  

The veteran reported having daily panic attacks, difficulty 
with social and vocational relationships, impaired memory, 
inability to complete tasks, and difficulty accepting 
authority.  

The counselor also noted the veteran's need for medication to 
treat his PTSD symptoms since service.  The veteran continued 
to present symptoms such as hypervigilance, avoidance 
behavior, intrusive memories, paranoia, and impaired ability 
to appropriately interpret various stimuli.  The counselor 
noted the veteran's need for continued group therapy and 
medicinal therapy for his PTSD.  

VA outpatient psychiatric notes dated from April 2004 to July 
2004 reflect the veteran's medication management for his PTSD 
symptoms.  On mental status examination, the veteran appeared 
alert and cooperative with coherent, goal-oriented speech.  

The examiner noted affected as "constricted" and mood was 
"tense, anxious, and depressed."  Memory and concentration 
was noted to be intact.  The examiner reported an increase of 
chronic panic attacks, nightmare, episodic anger/rage flare-
ups, flashbacks, sleep disturbance, claustrophobia in crowds, 
hypervigilance, startle reaction, and isolative behavior.  

The examiner's diagnosis was that of prolonged PTSD with 
generalized anxiety disorder with panic attacks.  A GAF 
(Global Assessment of Functioning) score of 70 was assigned.  

As noted previously, when making determinations concerning 
the appropriate rating to be assigned, VA must take into 
account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  

According, based on it review of the entire record, the Board 
finds that the service-connected disability picture more 
nearly approximates the criteria for the assignment of a 50 
percent evaluation under Diagnostic Code 9411.  

The Board recognizes that there are reported findings in this 
case which do not clearly support a rating of 50 percent.  
For example, the veteran's most recent GAF score of 70 
suggests some mild symptoms or some difficulty in social and 
occupational functioning.  

However, the Board finds that the evidence in its entirety 
demonstrates a degree of occupational and social impairment 
which is more consistent with reduced reliability and 
productivity and difficulty in establishing effective work 
and social relationships.  38 C.F.R. § 4.7.  

The Board also finds that the recent medical evidence shows 
the veteran to be oriented to time, place, and person with no 
evidence of gross neglect of personal appearance and hygiene, 
suicidal ideation, obsessional rituals that interfere with 
routine activities, speech that is illogical, obscure or 
irrelevant, or near-continuous panic or depression affecting 
the ability to function independently.  

As such, impairment with deficiencies in most areas and an 
inability to establish and maintain effective relationships 
is not demonstrated by the evidence of record.  

Given the veteran's ongoing treatment for his PTSD, and the 
effect the disability may have had on his earning capacity, 
the Board finds that the service-connected disability picture 
more nearly approximates the criteria for the assignment of a 
50 percent rating since the effective date of the grant of 
service connection on May 11, 2000.  Fenderson, supra.  



ORDER

An increased rating of 50 percent for the service-connected 
PTSD is granted, subject to the regulations controlling the 
award of VA monetary benefits.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


